DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Preliminary Amendment, received 3-19-2020, is acknowledged.  Cloaims 39, 11, 22, 23, 27, 31, 34, 38, and 41 have been amended.  Claims 4, 5, 10, 12-21, 24, 28, 32, 35-37, 39, 40, and 42-48 have been canceled.
Applicants' Preliminary Amendment, received 5-21-2021, is acknowledged.  The specification has been amended.
Claims 1-3, 6-9, 11, 22, 23, 25-27, 29-31, 33, 34, 38, and 41 are pending and under consideration.
Specification
The disclosure is objected to because of the following informalities:
Page 27, line 20, define "TAME"; line 22, define "BTEE".
Page 36, line 10, "Canavalia" should be in italics.
Page 48, line 10, "and inhibitor" should be "an inhibitor".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	The claims are drawn to symbiotic compositions comprising a therapeutically effective amount of at least one probiotic strain; and a therapeutically effective amount of a precursor or a co-factor of dopamine.
	Page 14, lines 14-20, defines "therapeutically effective amount" as the amount of a compound, such as a probiotic strain and/or precursor material that is sufficient to prevent, treat, reduce and/or ameliorate the symptoms and/or underlying causes of a disorder or disease. In an exemplary aspect, an "effective amount" or "therapeutically effective amount" refers to the amount of probiotic and/or precursor that is sufficient to prevent, inhibit, and/or treat gut inflammation and/or promoting health in the20 gut of an animal or human. 

	However, none of the instant claims recite any symptom and/or underlying cause of a disorder or disease.
	Thus, because the definition of "therapeutically effective amount" is dependent upon what symptom and/or underlying cause of a disorder or disease is to be prevented, treated, reduced and/or ameliorated, without reciting any particular symptom and/or underlying cause of a disorder or disease, it is unclear what amounts may be included in or excluded from the scope of the instant claims "therapeutically effective amount" even though some of the claims recite amounts of probiotic strain or precursor of dopamine, but no symptom and/or underlying cause of a disorder or disease.
Claims 1, 2, 6-9, 11, 22, 23, 25, 29-31, 33, 34, 38, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
	The claims are drawn to "probiotic strain".  It is unclear if this is restricted to "probiotic strain of bacteria", or, is some other microorganisms.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The composition of claim 1" in line 1..  	There is insufficient antecedent basis for this limitation in the claim because claim 1 is drawn to a "synbiotic composition", not just a "composition".
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The composition of claim 1" in line 1..  	There is insufficient antecedent basis for this limitation in the claim because claim 1 is drawn to a "synbiotic composition", not just a "composition".
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The composition of claim 1" in line 1..  	There is insufficient antecedent basis for this limitation in the claim because claim 1 is drawn to a "synbiotic composition", not just a "composition".
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The composition of claim 1" in line 1..  	There is insufficient antecedent basis for this limitation in the claim because claim 1 is drawn to a "synbiotic composition", not just a "composition".
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The composition of claim 1" in line 1..  	There is insufficient antecedent basis for this limitation in the claim because claim 1 is drawn to a "synbiotic composition", not just a "composition".
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The composition of claim 1" in line 1..  	There is insufficient antecedent basis for this limitation in the claim because claim 1 is drawn to a "synbiotic composition", not just a "composition".
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The compositions of claim 8" in line 1..  	There is insufficient antecedent basis for this limitation in the claim because: (a) claim 1, from which claim 11 ultimately depends, is drawn to a "synbiotic composition", not just a "composition"; and, (b) claim 8 is drawn to "composition", not "compositions".
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is the composition of claim 1, wherein the therapeutically effective amount
of the precursor of dopamine is from about 1 mg/kg to about 10 mg/kg.
	It is unclear what is the basis for "/kg".  Is it the total weight of the claimed synbiotic composition, or, the weight of a subject receiving said synbiotic composition.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 is the composition of claim 1, wherein the precursor is L-DOPA and a food source, and wherein the food source is an herbal or plant source.
	The claim is unclear as to what is the precursor.  Is the precursor only "L-DOPA", or, the combination of L-DOPA and a food source".  If it is the combination, what are the components of said "food source" because the claim only recites that said "food source" is an herbal or plant source.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 23 is the method of claim 22, further comprising:  administering to the subject a therapeutically effective amount of a precursor and/or a co-factor of the neurochemical in need of production in the gut of the subject, wherein the probiotic strain and the precursor of the neurochemical are administered orally to the subject.
	It is unclear what component is "in need of production in the gut of the subject".  Is said component the neurochemical, the precursor of the neurochemical, or, a co-factor of the neurochemical.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 29 is the method of claim 23, wherein the therapeutically effective amount
of the precursor of the neurochemical is from about 1 mg/kg to about 10 mg/kg.
	It is unclear what is the basis for "/kg".  Is it the weight of a subject receiving said synbiotic composition?
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 31 is the method of claim 23, wherein the probiotic strain and precursor of the neurochemical are co-administered in a single delivery system, and wherein the single delivery system comprises a co-formulation and/or co-packaged formulation.
	The specification does not define "co-packaged formulation".	Thus, the form/components of said "co-packaged formulation" is unclear.
Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 38 is the method of claim 22, wherein the precursor of the neurochemical is L-DOPA and a food source that is an herbal or plant source.
	The claim is unclear as to what is the precursor.  Is the precursor only "L-DOPA", or, the combination of L-DOPA and a food source".  If it is the combination, what are the components of said "food source" because the claim only recites that said "food source" is an herbal or plant source.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 22-27, 30, 31  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glagau et al. (DE10206995, September 4, 2003).
	Claim 1 is a synbiotic composition comprising:  a therapeutically effective amount of at least one probiotic strain; and a therapeutically effective amount of a precursor or a co-factor of dopamine.
	The instant specification, page 18, lines 19-20 defines a "symbiotic composition" as: 
	The term "synbiotic" or "synbiotic composition", as used herein, refers to 20 combining probiotics and prebiotics in a form of synergism. In a particular aspect, the prebiotics include neurochemicals and its precursors and/or co-factors to be utilized by the probiotic of the synbiotic composition. A synbiotic composition can include a co- formulated composition containing both components and additional functional ingredients  required for the delivery thereof. More generally, a synbiotic treatment or method is 18 WO 2019/060661 PCT/US2018/052128provided by the delivery of both probiotics and prebiotics to a subject in need thereof, regardless of whether the components are delivered separately to the subject. 

	Claim 2 is the composition of claim 1, wherein therapeutically effective amount of
the probiotic strain(s) is from about 104 CFU to about 1012 CFU.
	Claim 3 is the composition of claim 1, wherein said probiotic strain is a bacterial strain, and wherein said bacterial strain is an Enterococcus spp. or a Vagococcus spp.
	Claim 7 is the composition of claim 1, wherein said precursor is L-DOPA, or wherein said co-factor is pyridoxal phosphate.	
	Claim 8 is the composition of claim 1, wherein the composition is in an oral dosage in liquid or solid form.
	Gagau et al. teach a synbiotic composition comprising:  a therapeutically effective amount of at least one probiotic strain (Enterococcus faecium, Bifidobacierium factis, Bifidobacterium animalis, Lactococcus lactis, Lactobacillus acidophilus, Lactobacillus casei, and Lactobacillus salivari ); and a therapeutically effective amount of a precursor or a co-factor of dopamine (vitamin A, vitamin C, vitamin E, vitamin B1, vitamin B2, niacin, vitamin B6, vitamin B12, vitamin K1, vitamin D3, folic acid, pantothenic acid, biotin, selenium, iron, Zinc, manganese, copper, chromium, molybdenum, iodine, carotenoids, bioflavonoids, inulin. (paragraphs 0001, 0027; claims 2-6, 8, 10-16)
	Gagau et al. teach that the therapeutically effective amount of the probiotic strain(s) is from about 108 CFU to about 109 CFU. (paragraph 0041)
	Gagau et al. teach that the co-factor may be pyridoxal phosphate (Vitamin B6; paragraph 0041; claims 2-6, 8, 10-16)
	Gagau et al. teach that compositions can be in solid, liquid and/or gel form. (paragraph 0025; claims 2-6, 8, 10-16)
	Gagau et al. teach that the micronutrient product containing probiotics according to the invention can be used in particular for the dietary treatment of disorders, complaints or diseases, selected from the group comprising: allergies such as atopic eczema, ailergic asthma, rhitinitis allergica, food allergy; - after chemotherapy and radiation therapy; - after taking antibiotics; - gastroenteritis; - lactose intolerance; ~ inflammatory bowel diseases such as ulcerative colitis, Crohn's disease; - hepatic encephalopathy; and / or - hypercholesterolemia. (paragraph 0038) (emphasis added by examiner)

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 24, 2021